ORDER

PER CURIAM.
Famous Barr (“employer”) appeals from a judgment of the Labor and Industrial Relations Commission (“commission”) finding Leroy Brutcher (“claimant”) sustained 12.5% permanent partial disability as a result of a work related accident. Employer asserts that the decision by the commission is not supported by sufficient competent evidence and that the commission’s decision failed to recognize previous settlements entered into by claimant. We hold that the commission’s determination was supported by sufficient competent evidence and was not against the overwhelming weight of the evidence.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).